

116 HR 8248 IH: Diversity in Military Leadership Act
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8248IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Mr. Veasey (for himself, Mr. Castro of Texas, Mr. Vela, and Ms. Escobar) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a grant program in the Department of Defense to increase the number of women, LGBT individuals, and underrepresented minorities in military and civilian leadership positions of the Department of Defense.1.Short titleThis Act may be cited as the Diversity in Military Leadership Act.2.Grant program to increase the number of women and underrepresented minorities in military and civilian leadership positions of the Department of Defense(a)Grants authorizedThe Secretary of Defense may award grants on a competitive basis to any entity that the Secretary determines has the capacity and expertise to carry out the activities described in subsection (b) for the purpose of increasing the participation of women and underrepresented minorities in military and civilian leadership positions of the Department of Defense.(b)ApplicationAn entity that seeks a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(c)Authorized activitiesAn entity that receives a grant under this section shall use the grant funds to carry out one or more of the following activities:(1)Online interactive workshops for women and underrepresented minorities.(2)Mentoring programs that partner members of the Armed Forces and officers and employees of the Department with students who are women or underrepresented minorities, or both.(3)Internships for undergraduate and graduate students who are women or underrepresented minorities, or both, with the Department.(4)Outreach programs that provide elementary school and secondary school students who are women or underrepresented minorities, or both, with opportunities to increase their exposure to military and civilian defense careers.(5)Such additional activities as the Secretary may authorize.(d)DefinitionsIn this section:(1)The term minority means American Indian, Alaskan Native, Black (not of Hispanic origin), Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin), Asian (including underrepresented subgroups), Native Hawaiian, Pacific Islander origin subgroup, lesbian, gay, bisexual, transgender, or queer, or other demographic group underrepresented in military and civilian leadership positions of the Department of Defense.(2)The term underrepresented minority means a minority group that is not represented in military and civilian leadership positions of the Department of Defense at a rate comparable to the percentage of the population of the United States that is comprised of members of that underrepresented minority.